PER CURIAM.
M & J Enterprises of Miami, Inc., doing business as Live Shot Productions, appeals a partial summary judgment which continues a previously granted injunction. See Fla. R.App. P. 9.130(a)(8)(B). We affirm in part and reverse in part.
Appellee Theodore Outler entered into three agreements with Live Shot, which Live Shot in its complaint has characterized as a recording agreement,- songwriter contract, and development agreement. Live Shot sued Outler for breach of con*161tract and Outler counterclaimed for a declaratory judgment that the agreements are not enforceable.
On these claims the trial court entered partial summary judgment in Outler’s favor, based on a release executed by the parties. The parties agree that the release only covers one of the three contracts, but the partial summary judgment applied the release to all three contracts. The cause must therefore be returned to the trial court to modify the partial summary judgment accordingly* and to reconsider the remainder of the partial summary judgment in light of that change. Appellant also points out a scrivener’s error relating to the date of the court’s earlier injunction order. This should be called to the trial court’s attention on remand. We are not persuaded that the appellant has shown reversible error in any of the other points on appeal.
Affirmed in part, reversed in part, and remanded for further proceedings consistent herewith.